Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
 
This action is responsive to remark and amendment filed on 5/5/2021 and TD filed and approved on 6/11/2021.
b.    	Claims 7-18 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 7-18 are allowed as the prior art of record, the combined teaching of Felderman and Morales and Bati fails to disclose the features in a particular manner as claimed.
	Felderman discloses techniques for retrieving a document that includes for each page an area that is ignored by applications that process the document and that includes a different internal index set associated with each subset of pages of the document, wherein each different 
	Morales discloses converting a first print file having embedded job ticket data generated in a first format into a second print file of a second format while preserving the embedded job-ticket data. A computer system and a computer program are configured to convert the first print file to the second print file by translating the first print file to the second print file, searching the first print file for the embedded job ticket data and associated page ranges, and inserting the embedded job ticket data and associated page ranges identified by the searching into the translated second print file. A printing system includes a digital frontend, an image output terminal, and an interpreter unit. The interpreter unit is configured to parse the second print file for the inserted job ticket data and program a print job based on the parsed job ticket data.
	Bati discloses indexing electronic content to be served to users' mobile and/or stationary communications and computing devices. An index is composed of multiple slices, with each slice storing multiple entries and each entry representing one content item or one campaign or collection of content items. An entry is populated with tokens representing attribute/value pairs of a target audience of the content item and/or property/value pairs of the item or the item's campaign. A query or request to identify content items for serving to a particular user is similarly formatted with tokens representing attribute/value pairs of the user and/or item/campaign. 
	However, the combined teaching of Felderman and Morales and Bati fails to teach retrieving a document comprising one statement dictionary and a plurality of statements; extracting the statement dictionary from the document, wherein the statement dictionary comprises page ranges, and wherein each page range of the page ranges corresponds to a statement of the plurality of statements, for each page range of the page ranges in the statement dictionary, extracting a statement from the document and one or more values corresponding to the statement from the statement dictionary; and  storing the statement and the one or more values corresponding to the statement; and retrieving a particular statement based on one or more search keys from a search request matching one or more values corresponding to the particular statement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIOW-JY FAN/Primary Examiner, Art Unit 2168